Fourth Court of Appeals
                                      San Antonio, Texas
                                          November 28, 2018

                                          No. 04-18-00231-CV

                 IN RE ACCEPTANCE INDEMNITY INSURANCE COMPANY

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice2
                  Irene Rios Justice

           The motion for rehearing filed by real parties in interest Agrestic I, LP and Tiberious,

LLC is DENIED.


           It is so ORDERED on November 28, 2018.



                                                      PER CURIAM




           ATTESTED TO: ________________________________
                         KEITH E. HOTTLE,
                         Clerk of Court




1
  This proceeding arises out of Cause No. 2017CI14954, styled Agrestic I, LP and Tiberius, LLC v. Acceptance
Indemnity Insurance Company, Crawford & Company, and Danny Brown, pending in the 150th Judicial District
Court, Bexar County, Texas, the Honorable Cathleen M. Stryker presiding.
2
  Justice Martinez dissents without opinion to the denial of rehearing without requesting a response.